       CASE 0:20-cr-00100-WMW-KMM Doc. 96 Filed 01/19/21 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,                           Case No. 20-cr-0100 (WMW/KMM)

                            Plaintiff,
                                                               ORDER
      v.

Davontay Dewayne Mitchell (1),

                            Defendant.


      This matter is before the Court on Defendant Davontay Dewayne Mitchell’s

motion for release from custody and for self-surrender. (Dkt. 84.) For the reasons

addressed herein, Mitchell’s motion is denied.

                                     BACKGROUND

      Mitchell was charged by indictment on May 28, 2020, with one count of bank

robbery and one count of brandishing a firearm in furtherance of a bank robbery. On

October 13, 2020, Mitchel pleaded guilty to brandishing a firearm in furtherance of a

bank robbery, in violation of 18 U.S.C. § 924(c)(1)(A)(ii). At the conclusion of the plea

hearing, Mitchell was remanded to the custody of the United States Marshals pursuant to

the Mandatory Detention Act. 18 U.S.C. § 3143(a)(2). Mitchell currently is detained

pending his sentencing hearing, which is scheduled to occur on February 19, 2021.

      Mitchell moves for release from custody pending sentencing and for voluntary

self-surrender, citing concerns about the wellbeing of his child and the mother of his

child. In response to Mitchell’s motion, the United States indicates that it defers to the
       CASE 0:20-cr-00100-WMW-KMM Doc. 96 Filed 01/19/21 Page 2 of 4




Court’s prior ruling that mandatory detention applies and that there are not exceptional

reasons that warrant Mitchell’s release pending sentencing.

                                       ANALYSIS

       The decision to release a defendant awaiting the imposition or execution of a

sentence is governed by 18 U.S.C. § 3143. After a defendant has been found guilty of an

offense described in Section 3142(f)(1)(A), (B), or (C), the judicial officer “shall order”

the defendant detained unless two conditions are met: (1) there is a substantial likelihood

that a motion for acquittal or new trial will be granted, or an attorney for the government

has recommended that no sentence of imprisonment be imposed; and (2) there is clear

and convincing evidence that the defendant is not likely to flee or pose a danger to any

person or the community. 18 U.S.C. § 3143(a)(2). Mitchell does not dispute that he is

subject to mandatory detention because the offense to which he pleaded guilty is a crime

of violence. See 18 U.S.C. § 2113(a); 18 U.S.C. § 924(c)(1)(A); Kidd v. United States,

929 F.3d 578, 581 (8th Cir. 2019) (“Accordingly, we have held that the federal offenses

of bank robbery and carjacking—both of which are committed either by force and

violence or ‘by intimidation’—categorically qualify as crimes of violence under the force

clause of § 924(c)(3)(A).”), cert. denied, 140 S. Ct. 894 (2020); Estell v. United States,

924 F.3d 1291, 1293 (8th Cir. 2019) (affirming conviction of brandishing firearm in

furtherance of a bank robbery, holding that such an offense is a crime of violence).

       Notwithstanding the mandatory-detention provisions of 18 U.S.C. § 3143, a

defendant awaiting the imposition of a sentence may be released “under appropriate

conditions . . . if it is clearly shown that there are exceptional reasons why such person’s


                                             2
       CASE 0:20-cr-00100-WMW-KMM Doc. 96 Filed 01/19/21 Page 3 of 4




detention would not be appropriate” and the person is not likely to flee or pose a danger

to the safety of any person or the community. 18 U.S.C. § 3145(c) (citing 18 U.S.C. §

3143(a)(1)); see also United States v. Green, 250 F. Supp. 2d 1145, 1149 (E.D. Mo.

2003). Exceptional reasons that may warrant release under Section 3145(c) are reasons

that are “clearly out of the ordinary, uncommon, or rare.” United States v. Little, 485

F.3d 1210, 1211 (8th Cir. 2007) (per curiam) (internal quotation marks omitted).

      Mitchell asserts that, before he was taken into custody, he was the primary

caregiver for his child. Since then, the mother of his child has assumed all childcare

responsibilities, significantly compounding the severity of the mental health challenges

she experiences. Mitchell cites to a letter from the mother of his child’s therapist, which

states that Mitchell’s release from custody would be beneficial to the health and

wellbeing of both the mother and child. For these reasons, Mitchell asserts that there are

exceptional reasons that warrant a release from custody despite the applicability of the

Mandatory Detention Act.

      The Court recognizes that caring for a child singlehandedly is a significant burden

and is sympathetic to the stress this has imposed on the mother of Mitchell’s child. But

personal reasons, including family- or health-related hardships, are not “exceptional” for

purposes of mandatory detention. See Green, 250 F. Supp. 2d at 1149 (collecting cases).

Moreover, for a defendant subject to the Mandatory Detention Act to be released pending

sentencing, there must be both exceptional reasons and a clear showing that the defendant

is not likely to flee or pose a danger to the safety of any person or the community. 18

U.S.C. § 3145(c) (citing 18 U.S.C. § 3143(a)(1)); see also Green, 250 F. Supp. 2d at


                                            3
       CASE 0:20-cr-00100-WMW-KMM Doc. 96 Filed 01/19/21 Page 4 of 4




1149. Mitchell has not provided any reason for the Court to conclude that Mitchell is not

likely to flee or pose a danger to any person or the community.

      Because Mitchell’s release from custody and voluntary surrender is not warranted,

Mitchell’s motion is denied.

                                        ORDER

      Based on the foregoing analysis and all the files, records and proceedings herein,

IT IS HEREBY ORDERED that Defendant Davontay Dewayne Mitchell’s motion for

release from custody and for self-surrender, (Dkt. 84), is DENIED.


Dated: January 19, 2021                                s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge




                                            4
